UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam VT Capital Opportunities Fund The fund's portfolio 3/31/15 (Unaudited) COMMON STOCKS (98.1%) (a) Shares Value Aerospace and defense (1.3%) Engility Holdings, Inc. 6,365 $191,205 Huntington Ingalls Industries, Inc. 1,775 248,766 Airlines (4.3%) Alaska Air Group, Inc. 6,455 427,192 Allegiant Travel Co. 1,430 274,975 JetBlue Airways Corp. (NON) (S) 37,065 713,501 Auto components (6.2%) Autoliv, Inc. (Sweden) 1,790 210,808 Cooper Tire & Rubber Co. 10,130 433,969 Dana Holding Corp. (S) 18,350 388,286 Lear Corp. 3,710 411,142 Tenneco, Inc. (NON) 5,230 300,307 TRW Automotive Holdings Corp. (NON) 2,560 268,416 Banks (4.6%) Comerica, Inc. 7,415 334,639 OFG Bancorp (Puerto Rico) 36,235 591,355 Popular, Inc. (Puerto Rico) (NON) 5,547 190,761 WesBanco, Inc. 11,430 372,389 Biotechnology (3.2%) Emergent BioSolutions, Inc. (NON) 15,125 434,995 Myriad Genetics, Inc. (NON) (S) 9,095 321,963 United Therapeutics Corp. (NON) 1,690 291,415 Capital markets (4.2%) AllianceBernstein Holding LP (Partnership shares) 11,960 369,205 GAMCO Investors, Inc. Class A 1,505 118,158 Piper Jaffray Cos. (NON) 3,580 187,807 SEI Investments Co. 8,960 395,046 Waddell & Reed Financial, Inc. Class A 5,899 292,236 Chemicals (1.5%) Cabot Corp. 4,545 204,525 Methanex Corp. (Canada) 3,400 182,138 OM Group, Inc. 3,435 103,153 Commercial services and supplies (0.9%) ACCO Brands Corp. (NON) 34,790 289,105 Civeo Corp. 7,605 19,317 Communications equipment (3.8%) Brocade Communications Systems, Inc. 56,425 669,483 F5 Networks, Inc. (NON) 2,095 240,799 Polycom, Inc. (NON) 24,990 334,866 Construction and engineering (0.6%) AECOM (NON) 6,300 194,166 Consumer finance (0.9%) Nelnet, Inc. Class A 6,160 291,491 Containers and packaging (1.6%) Owens-Illinois, Inc. (NON) 5,035 117,416 Rock-Tenn Co. Class A 6,060 390,870 Diversified consumer services (4.5%) Apollo Education Group, Inc. Class A (NON) 13,600 257,312 DeVry Education Group, Inc. 6,875 229,350 H&R Block, Inc. 9,363 300,271 ITT Educational Services, Inc. (NON) (S) 6,980 47,394 Strayer Education, Inc. (NON) 11,885 634,778 Electric utilities (0.7%) Westar Energy, Inc. 5,990 232,172 Electronic equipment, instruments, and components (2.8%) Arrow Electronics, Inc. (NON) 3,725 227,784 Ingram Micro, Inc. Class A (NON) 10,700 268,784 ScanSource, Inc. (NON) 7,910 321,542 Vishay Intertechnology, Inc. 6,950 96,049 Energy equipment and services (3.4%) Helmerich & Payne, Inc. (S) 3,160 215,101 ION Geophysical Corp. (NON) 102,625 222,696 Nabors Industries, Ltd. 15,975 218,059 Oil States International, Inc. (NON) 2,315 92,068 Patterson-UTI Energy, Inc. 8,190 153,767 Superior Energy Services, Inc. 9,680 216,251 Food products (1.0%) Pilgrim's Pride Corp. (S) 7,300 164,907 Sanderson Farms, Inc. (S) 2,180 173,637 Gas utilities (1.1%) Atmos Energy Corp. 2,110 116,683 UGI Corp. 7,192 234,387 Health-care equipment and supplies (4.2%) Analogic Corp. 2,815 255,884 Becton Dickinson and Co. 580 83,282 Greatbatch, Inc. (NON) 5,945 343,918 PhotoMedex, Inc. (NON) (S) 6,240 12,542 ResMed, Inc. 6,265 449,702 Thoratec Corp. (NON) 5,329 223,232 Health-care providers and services (6.6%) Chemed Corp. 3,540 422,676 Hanger, Inc. (NON) 6,205 140,791 HealthSouth Corp. 6,025 267,269 Mednax, Inc. (NON) 4,535 328,833 Owens & Minor, Inc. 6,675 225,882 Patterson Cos., Inc. 7,505 366,169 Select Medical Holdings Corp. 26,995 400,336 Hotels, restaurants, and leisure (2.0%) Cheesecake Factory, Inc. (The) 5,267 259,821 International Game Technology 23,315 405,914 Household products (0.7%) Energizer Holdings, Inc. 1,745 240,897 Insurance (4.9%) Assurant, Inc. 3,500 214,935 Endurance Specialty Holdings, Ltd. 2,002 122,402 Genworth Financial, Inc. Class A (NON) 19,085 139,511 Horace Mann Educators Corp. 10,715 366,453 Torchmark Corp. 3,725 204,577 Validus Holdings, Ltd. 9,005 379,111 W.R. Berkley Corp. 3,470 175,270 Internet software and services (0.7%) IAC/InterActive Corp. 3,180 214,555 IT Services (4.8%) Booz Allen Hamilton Holding Corp. 7,915 229,060 Broadridge Financial Solutions, Inc. 5,390 296,504 CSG Systems International, Inc. 12,215 371,214 Global Cash Access Holdings, Inc. (NON) 24,960 190,195 Mantech International Corp. Class A 9,740 330,576 Syntel, Inc. (NON) 3,000 155,190 Machinery (7.0%) AGCO Corp. (S) 2,615 124,579 Federal Signal Corp. 19,490 307,747 Greenbrier Cos., Inc. (The) (S) 6,650 385,700 Hyster-Yale Materials Holdings, Inc. 1,795 131,556 Oshkosh Corp. (S) 6,835 333,480 Terex Corp. 5,125 136,274 Valmont Industries, Inc. (S) 2,740 336,691 Wabash National Corp. (NON) 14,475 204,098 WABCO Holdings, Inc. (NON) 2,560 314,573 Metals and mining (0.3%) Commercial Metals Co. 6,805 110,173 Multi-utilities (1.4%) TECO Energy, Inc. 12,360 239,784 Vectren Corp. 4,825 212,976 Multiline retail (1.2%) Dillards, Inc. Class A 2,810 383,593 Oil, gas, and consumable fuels (0.8%) Alliance Resource Partners LP 7,855 262,593 Paper and forest products (0.8%) Domtar Corp. (Canada) 5,430 250,975 Personal products (0.4%) Herbalife, Ltd. (NON) 3,335 142,605 Professional services (1.8%) ManpowerGroup, Inc. 1,290 111,134 Navigant Consulting, Inc. (NON) 18,265 236,714 RPX Corp. (NON) 16,125 232,039 Real estate investment trusts (REITs) (0.7%) Omega Healthcare Investors, Inc. (S) 5,613 227,718 Real estate management and development (1.6%) Jones Lang LaSalle, Inc. 3,075 523,980 Road and rail (0.8%) ArcBest Corp. 7,330 277,734 Semiconductors and semiconductor equipment (4.8%) Lam Research Corp. 5,831 409,540 Marvell Technology Group, Ltd. 13,180 193,746 Omnivision Technologies, Inc. (NON) 14,365 378,805 Skyworks Solutions, Inc. 5,945 584,334 Software (1.9%) FactSet Research Systems, Inc. (S) 3,865 615,308 Specialty retail (2.9%) Aaron's, Inc. 4,675 132,349 ANN, Inc. (NON) 6,880 282,286 Cato Corp. (The) Class A 3,282 129,967 GameStop Corp. Class A (S) 10,850 411,866 Technology hardware, storage, and peripherals (0.9%) Lexmark International, Inc. Class A 6,675 282,620 Textiles, apparel, and luxury goods (0.3%) Deckers Outdoor Corp. (NON) 1,546 112,657 Total common stocks (cost $25,704,869) SHORT-TERM INVESTMENTS (14.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 3,903,619 $3,903,619 Putnam Short Term Investment Fund 0.09% (AFF) 724,037 724,037 Total short-term investments (cost $4,627,656) TOTAL INVESTMENTS Total investments (cost $30,332,525) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $32,686,721. (b) The aggregate identified cost on a tax basis is $30,384,476, resulting in gross unrealized appreciation and depreciation of $8,065,089 and $1,756,157, respectively, or net unrealized appreciation of $6,308,932. . (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $202,943 $1,224,446 $703,352 $77 $724,037 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $3,903,619, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $3,811,804. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $5,600,486 $— $— Consumer staples 722,046 — — Energy 1,380,535 — — Financials 5,497,044 — — Health care 4,568,889 — — Industrials 5,490,546 — — Information technology 6,410,954 — — Materials 1,359,250 — — Utilities 1,036,002 — — Total common stocks — — Short-term investments 724,037 3,903,619 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
